United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2331
                         ___________________________

                                 Leslie John Johnson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

         Douglas L. Weber, Warden; Brandi Csordacsics; Heather Bowers

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                           Submitted: December 26, 2013
                              Filed: January 9, 2014
                                  [Unpublished]
                                  ____________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, South Dakota inmate Leslie Johnson appeals
the district court’s dismissal based upon the abstention doctrine set forth in Younger
v. Harris, 401 U.S. 37 (1971). Upon careful review, we affirm the dismissal, but not
based on the Younger abstention doctrine. See Sprint Communications, Inc. v.
Jacobs, 134 S. Ct. 584, 591 (2013) (clarifying limited applicability of Younger
abstention doctrine). Instead, we affirm the dismissal on the ground that Johnson
failed to state a claim upon which relief could be granted. See 28 U.S.C.
§ 1915(e)(2)(B)(ii) (dismissal is warranted at any time in in forma pauperis
proceedings if action fails to state claim upon which relief may be granted); 28 U.S.C.
§ 1915A (court shall review complaint in civil action in which prisoner seeks redress
from governmental entity, officer, or employee, and court shall dismiss complaint if
it, inter alia, fails to state claim upon which relief may be granted); Spirtas Co. v.
Nautilus Ins. Co., 715 F.3d 667, 670-71 (8th Cir. 2013) (dismissal may be affirmed
on any basis supported in record).

       The only claim potentially asserted in Johnson’s complaint was a claim of
deliberate indifference to a serious medical need, in violation of the Eighth
Amendment. His allegations, however, were insufficient to state such a claim. See
Schaub v. VonWald, 638 F.3d 905, 914-15 (8th Cir. 2011) (to prevail on Eighth
Amendment claim, inmate must show defendant knew of but deliberately disregarded
objectively serious medical need; deliberate indifference is equivalent to criminal-law
recklessness); see also Walker v. Reed, 104 F.3d 156, 157 (8th Cir. 1997) (despite
liberal pro se pleading standard, to state cognizable § 1983 claim, complaint must
allege defendant deprived plaintiff of right, privilege, or immunity secured by
Constitution or federal law).

      Accordingly, we affirm the dismissal of Johnson’s section 1983 complaint.
                     ______________________________




                                         -2-